Dear Senator McPherson:
You advise this office that a private company1 wishes to construct a new facility to be used exclusively by the owners and company employees.  A question has arisen as to whether or not the company is required to be licensed as a contractor by the Louisiana State Licensing Board for Contractors pursuant to R.S. 37:2150, et seq.  These statutes require that anyone engaged in the business of contracting must obtain licensure prior to the initiation of such work.
LSA R.S. 37:2157(A)(2) exempts the following from LSA R.S. 37:2150et seq.:
  Owners of property who supervise, superintend, oversee, direct, or in any manner assume charge of the construction, alteration, repair, improvement, movement, demolition, putting up, tearing down, or maintenance of any building, railroad excavation, project, development, improvement, plan facility, or any other construction undertaking, on such property, for use by such owner and which will not be for sale, rent, public use, or public assembly.
You state that the building will not be sold or leased, and it will not be open for public use or assembly.  Based on these circumstances, we conclude that the exemption is applicable. Thus, the owners should be exempt from the licensure requirements of R.S. 37:2150, et seq., based upon R.S. 37:2157(A)(2), quoted above.  Please also see attached Attorney General Opinion 99-351, in which this office reached the same conclusion in similar circumstances.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date released: April 16, 2002
1 Industrial Zeolite, Ltd., located in Lecompte, Louisiana.